EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Tom Rosselli on 5/7/2021.

The application has been amended as follows: 

Please replace Claim 1 with the following:
A solar tracker apparatus, the apparatus comprising:
a slew gear drive device;
a torque tube;
a frame assembly;
a crank extending between first and second end portions, the first end portion including a flange coupled to the slew gear drive device, the second end portion coupled to an end portion of the torque tube such that the longitudinal axis of the torque tube is offset from a center of rotation of the flange 

Please amend line 1 of Claim 2 as follows:
The apparatus of claim 1, wherein the torque

Please replace Claim 3 with the following:
The apparatus of claim 1, wherein the crank comprises 
a first crank coupled to a first side of the slew gear drive device 
and a second crank coupled to a second side of the slew gear drive device, 
the first crank comprising a first flange connected to the first side of the slew gear drive device,
and the second crank comprising a second flange connected the second side of the slew gear drive device,
the first crank further comprising a first arm coupled to a first cylinder,
the first cylinder swage fitted an end of the torque tube,
the second crank comprising a second arm coupled to a second cylinder,
the second cylinder swage fitted to an end of a second torque tube,
the torque tube and the second torque tube operably connected to opposite sides of the slew gear drive device,
the torque tube being off-set from an axis of the slew gear drive device by the first arm.

Please amend lines 3-5 of Claim 4 as follows:
second side of the slew gear drive device, wherein a first portion of the torque 
tube is coupled to the first crank and a second portion of the torque tube is 
coupled to the second crank.

Please amend lines 3-5 of Claim 5 as follows:
second side of the slew gear drive device, wherein a first portion of the torque 

coupled to the second crank, wherein a first swage fitting couples the first crank to the first portion of the torque tube and a second swage fitting couples the second crank to the second portion of the torque tube.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The examiner’s amendments above overcome the rejections of record under 35 U.S.C. 112(b).
The closest prior art, Grant (U.S. Patent Application Publication 2012/0073565 A1) does not teach that the “longitudinal axis of the torque tube is offset from a center of rotation of the flange coupled to the slew gear drive device.”
Further searching failed to identify any additional prior art that would render this limitation either anticipated or obvious.
Therefore, the allowable feature of Claim 1 is the recitation that the “longitudinal axis of the torque tube is offset from a center of rotation of the flange coupled to the slew gear drive device,” in combination with the other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245.  The examiner can normally be reached on M/T/Th/F 7-11 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SADIE WHITE/             Primary Examiner, Art Unit 1721